EXHIBIT 10.1
SHARE EXCHANGE AGREEMENT
THIS AGREEMENT is made effective as of the 10th day of September, 2014
AMONG:
ICONIC BRANDS, INC., a Nevada corporation with an address at 44 Seabro Avenue,
Amityville, New York 11701
(“Pubco”)


MJ BUSINESS ACADEMY, INC., a Nevada private corporation with an address at 44
Seabro Avenue, Amityville, New York 11701, which is a wholly owned subsidiary of
Pubco
(“MergerSub”)
AND:
MEDICAL MARIJUANA BUSINESS ACADEMY, LLC, a Colorado limited liability company
with an address at 332 East Colorado Avenue, Colorado Springs CO 80903
(“Priveco”)
AND:
PHILLIP STARK AND CHARLES HOUGHTON, as managing members of Priveco as listed on
SCHEDULE 1 attached hereto
(collectively, the “Selling Shareholder”)
AND:
RICHARD DECICCO, as a controlling shareholder of ICONIC BRANDS, INC.
WHEREAS:

A. The Selling Shareholder is the registered and beneficial owner of all of the
issued and outstanding LLC Membership Interest Units (the “LLC Interests”) of
Priveco;

B. Pubco has agreed to issue Sixty Million (60,000,000) shares (the “Shares”) of
its common stock as of the Closing Date (as defined below) to the Selling
Shareholder as consideration for the purchase by MergerSub of all of the issued
and outstanding LLC Interests held by the Selling Shareholder (the
“Transaction”); and

C. Upon the terms and subject to the conditions set forth in this Agreement, the
Selling Shareholder has agreed to sell all of the issued and outstanding LLC
Interests of Priveco held by the Selling Shareholder to MergerSub in exchange
for the Shares of Pubco.

 
1

--------------------------------------------------------------------------------

D. It is the intention of the parties that: (i) the Transaction shall qualify as
a tax-free reorganization under Section 368(a)(1)(B) of the Internal Revenue
Code of 1986, as amended (the “Code”); and (ii) the issuance of the Shares shall
be exempted from registration or qualification under the Securities Act; and



THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties covenant and agree as follows:

1. DEFINITIONS

1.1 Definitions.  The following terms have the following meanings, unless the
context indicates otherwise:

(a) “Agreement” shall mean this Agreement, and all the exhibits, schedules and
other documents attached to or referred to in this Agreement, and all amendments
and supplements, if any, to this Agreement;

(b) “Closing” shall mean the completion of the Transaction, in accordance with
Section 7 hereof, at which the Closing Documents shall be exchanged by the
parties, except for those documents or other items specifically required to be
exchanged at a later time;

(c) “Closing Date” shall mean a date mutually agreed upon by the parties hereto
in writing and in accordance with Section 10.6 following the satisfaction or
waiver by Pubco and Priveco of the conditions precedent set out in Sections 5.1
and 5.2 respectively;

(d) “Closing Documents” shall mean the papers, instruments and documents
required to be executed and delivered at the Closing pursuant to this Agreement;

(e) “Exchange Act” shall mean the United States Securities Exchange Act of 1934,
as amended;

(f) “Liabilities” shall include any direct or indirect indebtedness, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation or
responsibility, fixed or unfixed, known or unknown, asserted choate or inchoate,
liquidated or unliquidated, secured or unsecured;

(g) “Priveco Accounting Date” shall mean December 31, 2013;

(h) “Priveco Financial Statements” shall mean the balance sheet of Priveco as of
December 31, 2012 and December 31, 2013, together with related statements of
income, cash flows, and changes in shareholder’s equity for the fiscal years
ended December 31, 2012 and December 31, 2013;

 
2

--------------------------------------------------------------------------------

(i) “Priveco LLC Interests” shall mean the One Hundred Percent (100%) of the LLC
membership interest units of Priveco held by the Selling Shareholder, being all
of the issued and outstanding LLC membership interest units of Priveco;

(j) “Pubco Shares” shall mean the Sixty Million (60,000,000) fully paid and
non-assessable common shares of Pubco to be issued to the Selling Shareholder by
Pubco on the Closing.

(k) “SEC” shall mean the Securities and Exchange Commission;

(l) “Securities Act” shall mean the United States Securities Act of 1933, as
amended; and

(m) “Taxes” shall include international, federal, state, provincial and local
income taxes, capital gains tax, value-added taxes, franchise, personal property
and real property taxes, levies, assessments, tariffs, duties (including any
customs duty), business license or other fees, sales, use and any other taxes
relating to the assets of the designated party or the business of the designated
party for all periods up to and including the Closing Date, together with any
related charge or amount, including interest, fines, penalties and additions to
tax, if any, arising out of tax assessments.

1.2 Schedules.  The following schedules are attached to and form part of this
Agreement:

Schedule 1
–
Selling Shareholder and Capital Structure Post Closing
Schedule 2
–
Certificate of U.S. Shareholder
Schedule 3
–
Directors and Officers of Priveco
Schedule 4
–
Directors and Officers of Pubco and MergerSub

1.3 Currency.  All references to currency referred to in this Agreement are in
United States Dollars (US$), unless expressly stated otherwise.

2. THE OFFER, PURCHASE AND Sale of Shares

2.1 Offer, Purchase and Sale of Shares.  Subject to the terms and conditions of
this Agreement, the Selling Shareholder hereby covenant and agree to sell,
assign and transfer to MergerSub, and MergerSub hereby covenants and agrees to
purchase from the Selling Shareholder all of the Priveco LLC Interests held by
the Selling Shareholder. In addition, all outstanding preferred stock in the
Pubco, which consists only of One (1) Share of Series A Preferred Stock of
Iconic Brands, Inc.  held by Richard DeCicco shall be transferred to to Charles
Houghton and Phillip Stark in the following manner: One Half (1/2) share to Mr.
Houghton and One Half (1/2) share to Mr. Stark, at Closing.

2.2 Consideration.  As consideration for the sale of the Priveco LLC Interests
by the Selling Shareholder to MergerSub, Pubco shall allot and issue the Pubco
Shares to the Selling Shareholder or his nominees in the amount set out opposite
the Selling Shareholder’s name on Schedule 1.

 
3

--------------------------------------------------------------------------------

2.3 Restricted Securities. The Selling Shareholder acknowledges and agrees that
the Pubco Shares are being issued pursuant to an exemption from the prospectus
and registration requirements of the Securities Act.  As required by applicable
securities law, the Selling Shareholder agrees to abide by all applicable resale
restrictions and holding periods imposed by all applicable securities
legislation.  All certificates representing the Pubco Shares issued on Closing
will be endorsed with the following legend:

“NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY
OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S. PERSONS
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT,
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS.  IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT.  “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE
1933 ACT.”

2.4 Fractional Shares/Warrants.  Notwithstanding any other provision of this
Agreement, no certificate for fractional shares or warrants of the Pubco
Securities will be issued in the Transaction.  In lieu of any such fractional
shares or warrants the Selling Shareholder would otherwise be entitled to
receive upon surrender of certificates representing the Priveco Shares for
exchange pursuant to this Agreement, the Selling Shareholder will be entitled to
have such fraction rounded up to the nearest whole number of Pubco Shares and
will receive from Pubco a stock certificate and warrant certificate representing
same.

2.5 Closing Date.  The Closing shall take place, subject to the terms and
conditions of this Agreement, on the Closing Date.

3. REPRESENTATIONS AND WARRANTIES OF Priveco AND THE SELLING SHAREHOLDER

Priveco and the Selling Shareholder, jointly and severally, represent and
warrant to Pubco, and acknowledge that Pubco is relying upon such
representations and warranties, in connection with the execution, delivery and
performance of this Agreement, notwithstanding any investigation made by or on
behalf of Pubco, as follows:
 
4

--------------------------------------------------------------------------------

3.1 Organization and Good Standing.  Priveco is a limited liability company duly
organized, validly existing and in good standing under the laws of Colorado and
has the requisite corporate power and authority to own, lease and to carry on
its business as now being conducted.  Priveco is duly qualified to do business
and is in good standing as a corporation in each of the jurisdictions in which
Priveco owns property, leases property, does business, or is otherwise required
to do so, where the failure to be so qualified would have a material adverse
effect on the business of Priveco taken as a whole.

3.2 Authority.  Priveco has all requisite corporate power and authority to
execute and deliver this Agreement and any other document contemplated by this
Agreement (collectively, the “Priveco Documents”) to be signed by Priveco and to
perform its obligations hereunder and to consummate the transactions
contemplated hereby.  The execution and delivery of each of the Priveco
Documents by Priveco and the consummation of the transactions contemplated
hereby have been duly authorized by Priveco’s Members.  No other corporate or
Member/shareholder proceedings on the part of Priveco is necessary to authorize
such documents or to consummate the transactions contemplated hereby.  This
Agreement has been, and the other Priveco Documents when executed and delivered
by Priveco as contemplated by this Agreement will be, duly executed and
delivered by Priveco and this Agreement is, and the other Priveco Documents when
executed and delivered by Priveco as contemplated hereby will be, valid and
binding obligations of Priveco enforceable in accordance with their respective
terms except:

(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
and other laws of general application affecting enforcement of creditors’ rights
generally;

(b) as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

(c) as limited by public policy.

3.3 Capitalization of Priveco.  The entire authorized capital stock and other
equity securities of Priveco consists of Two (2) LLC Interests with no par value
per share.  All of the issued and outstanding Priveco LLC Interests have been
duly authorized, are validly issued, were not issued in violation of any
pre-emptive rights and are fully paid and non-assessable, are not subject to
pre-emptive rights and were issued in full compliance with the laws of the State
of Colorado.  There are no outstanding options, warrants, subscriptions,
conversion rights, or other rights, agreements, or commitments obligating
Priveco to issue any additional Priveco LLC Interests, or any other securities
convertible into, exchangeable for, or evidencing the right to subscribe for or
acquire from Priveco any LLC Interests.  There are no agreements purporting to
restrict the transfer of the Priveco LLC Interests, no voting agreements,
shareholders’ agreements, voting trusts, or other arrangements restricting or
affecting the voting of the Priveco LLC Interests.

3.4 Title and Authority of Selling Shareholder. The Selling Shareholder is and
will be as of the Closing, the registered and beneficial owner of and will have
good and marketable title to all of the Priveco LLC Interests held by it and
will hold such free and clear of all liens, charges and encumbrances whatsoever;
and such Priveco LLC Interests held by such Selling Shareholder have been duly
and validly issued and are fully paid and non-assessable.  The Selling
Shareholder has due and sufficient right and authority to enter into this
Agreement on the terms and conditions herein set forth and to transfer the
registered, legal and beneficial title and ownership of the Priveco LLC Interest
held by it.

 
5

--------------------------------------------------------------------------------

3.5 Holders of Priveco LLC Interests. Schedule 1 contains a true and complete
list of the holders of all issued and outstanding Priveco LLC Interests
including each holder’s name, address and number of Priveco LLC Interests held.

3.6 Directors and Officers of Priveco.  The duly elected or appointed directors
and the duly appointed officers of Priveco are as set out in Schedule 3.

3.7 Corporate Records of Priveco.  The corporate records of Priveco, as required
to be maintained by it pursuant to all applicable laws, are accurate, complete
and current in all material respects, and the minute book of Priveco is, in all
material respects, correct and contains all records required by all applicable
laws, as applicable, in regards to all proceedings, consents, actions and
meetings of the shareholders and the board of directors of Priveco.

3.8 Non-Contravention.  Neither the execution, delivery and performance of this
Agreement, nor the consummation of the Transaction, will:

(a) conflict with, result in a violation of, cause a default under (with or
without notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of Priveco or any of its subsidiaries under any term, condition or
provision of any loan or credit agreement, note, debenture, bond, mortgage,
indenture, lease or other agreement, instrument, permit, license, judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to Priveco
or any of its subsidiaries, or any of their respective material property or
assets;

(b) violate any provision of the organizational documents of Priveco, any of its
subsidiaries or any applicable laws; or

(c) violate any order, writ, injunction, decree, statute, rule, or regulation of
any court or governmental or regulatory authority applicable to Priveco, any of
its subsidiaries or any of their respective material property or assets.

3.9 Actions and Proceedings.  To the best knowledge of Priveco, there is no
basis for and there is no action, suit, judgment, claim, demand or proceeding
outstanding or pending, or threatened against or affecting Priveco, any of its
subsidiaries or which involves any of the business, or the properties or assets
of Priveco or any of its subsidiaries that, if adversely resolved or determined,
would have a material adverse effect on the business, operations, assets,
properties, prospects, or conditions of Priveco and its subsidiaries taken as a
whole (a “Priveco Material Adverse Effect”).  There is no reasonable basis for
any claim or action that, based upon the likelihood of its being asserted and
its success if asserted, would have such a Priveco Material Adverse Effect.

 
6

--------------------------------------------------------------------------------

3.10 Compliance.

(a) To the best knowledge of Priveco, Priveco and each of its subsidiaries is in
compliance with, is not in default or violation in any material respect under,
and has not been charged with or received any notice at any time of any material
violation of any statute, law, ordinance, regulation, rule, decree or other
applicable regulation to the business or operations of Priveco and its
subsidiaries;

(b) To the best knowledge of Priveco, neither Priveco nor any of its
subsidiaries is subject to any judgment, order or decree entered in any lawsuit
or proceeding applicable to its business and operations that would constitute a
Priveco Material Adverse Effect;

(c) Each of Priveco and its subsidiaries has duly filed all reports and returns
required to be filed by it with governmental authorities and has obtained all
governmental permits and other governmental consents, except as may be required
after the execution of this Agreement.  All of such permits and consents are in
full force and effect, and no proceedings for the suspension or cancellation of
any of them, and no investigation relating to any of them, is pending or to the
best knowledge of Priveco, threatened, and none of them will be adversely
affected by the consummation of the Transaction; and

(d) Each of Priveco and its subsidiaries has operated in material compliance
with all laws, rules, statutes, ordinances, orders and regulations applicable to
its business.  Neither Priveco nor any of its subsidiaries has received any
notice of any violation thereof, nor is Priveco aware of any valid basis
therefore.

3.11 Filings, Consents and Approvals.  No filing or registration with, no notice
to and no permit, authorization, consent, or approval of any public or
governmental body or authority or other person or entity is necessary for the
consummation by Priveco or any of its subsidiaries of the Transaction
contemplated by this Agreement or to enable Pubco to continue to conduct
Priveco’s business after the Closing Date in a manner which is consistent with
that in which the business is presently conducted.

3.12 Absence of Undisclosed Liabilities.  Neither Priveco nor any of its
subsidiaries has any material Liabilities or obligations either direct or
indirect, matured or unmatured, absolute, contingent or otherwise that exceed
$5,000, which:

 
7

--------------------------------------------------------------------------------

(a) will not be set forth in the Priveco Financial Statements or have not
heretofore been paid or discharged;

(b) did not arise in the regular and ordinary course of business under any
agreement, contract, commitment, lease or plan specifically disclosed in writing
to Pubco; or

(c) have not been incurred in amounts and pursuant to practices consistent with
past business practice, in or as a result of the regular and ordinary course of
its business since the date of the last Priveco Financial Statements

3.13 Tax Matters.

(a) As of the date hereof:

(i) each of Priveco and its subsidiaries has timely filed all tax returns in
connection with any Taxes which are required to be filed on or prior to the date
hereof, taking into account any extensions of the filing deadlines which have
been validly granted to Priveco or its subsidiaries, and

(ii) all such returns are true and correct in all material respects;

(b) each of Priveco and its subsidiaries has paid all Taxes that have become or
are due with respect to any period ended on or prior to the date hereof, and has
established an adequate reserve therefore on its balance sheets for those Taxes
not yet due and payable, except for any Taxes the non-payment of which will not
have a Priveco Material Adverse Effect;

(c) neither Priveco nor any of its subsidiaries is presently under or has
received notice of, any contemplated investigation or audit by regulatory or
governmental agency of body or any foreign or state taxing authority concerning
any fiscal year or period ended prior to the date hereof;

(d) all Taxes required to be withheld on or prior to the date hereof from
employees for income Taxes, social security Taxes, unemployment Taxes and other
similar withholding Taxes have been properly withheld and, if required on or
prior to the date hereof, have been deposited with the appropriate governmental
agency; and

(e) to the best knowledge of Priveco, the Priveco Financial Statements will
contain full provision for all Taxes including any deferred Taxes that may be
assessed to Priveco or its subsidiaries for the accounting period ended on the
Priveco Accounting Date or for any prior period in respect of any transaction,
event or omission occurring, or any profit earned, on or prior to the Priveco
Accounting Date or for any profit earned by Priveco on or prior to the Priveco
Accounting Date or for which Priveco is accountable up to such date and all
contingent Liabilities for Taxes have been provided for or disclosed in the
Priveco Financial Statements.

3.14 Absence of Changes.  Since the Priveco Accounting Date, neither Priveco nor
any of its subsidiaries has:

 
8

--------------------------------------------------------------------------------

(a) incurred any Liabilities, other than Liabilities incurred in the ordinary
course of business consistent with past practice, or discharged or satisfied any
lien or encumbrance, or paid any Liabilities, other than in the ordinary course
of business consistent with past practice, or failed to pay or discharge when
due any Liabilities of which the failure to pay or discharge has caused or will
cause any material damage or risk of material loss to it or any of its assets or
properties;

(b) sold, encumbered, assigned or transferred any material fixed assets or
properties except for ordinary course business transactions consistent with past
practice;

(c) created, incurred, assumed or guaranteed any indebtedness for money
borrowed, or mortgaged, pledged or subjected any of the material assets or
properties of Priveco or its subsidiaries to any mortgage, lien, pledge,
security interest, conditional sales contract or other encumbrance of any nature
whatsoever;

(d) made or suffered any amendment or termination of any material agreement,
contract, commitment, lease or plan to which it is a party or by which it is
bound, or cancelled, modified or waived any substantial debts or claims held by
it or waived any rights of substantial value, other than in the ordinary course
of business;

(e) declared, set aside or paid any dividend or made or agreed to make any other
distribution or payment in respect of its capital shares or redeemed, purchased
or otherwise acquired or agreed to redeem, purchase or acquire any of its
capital shares or equity securities;

(f) suffered any damage, destruction or loss, whether or not covered by
insurance, that materially and adversely effects its business, operations,
assets, properties or prospects;

(g) suffered any material adverse change in its business, operations, assets,
properties, prospects or condition (financial or otherwise);

(h) received notice or had knowledge of any actual or threatened labour trouble,
termination, resignation, strike or other occurrence, event or condition of any
similar character which has had or might have an adverse effect on its business,
operations, assets, properties or prospects;

(i) made commitments or agreements for capital expenditures or capital additions
or betterments exceeding in the aggregate $5,000;

(j) other than in the ordinary course of business, increased the salaries or
other compensation of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to, any of its employees or directors or
made any increase in, or any addition to, other benefits to which any of its
employees or directors may be entitled;

 
9

--------------------------------------------------------------------------------

(k) entered into any transaction other than in the ordinary course of business
consistent with past practice; or

(l) agreed, whether in writing or orally, to do any of the foregoing.

3.15 Absence of Certain Changes or Events.  Since the Priveco Accounting Date,
there will have not been:

(a) a Priveco Material Adverse Effect; or

(b) any material change by Priveco in its accounting methods, principles or
practices.

3.16 Subsidiaries.  Priveco does not have any subsidiaries or agreements of any
nature to acquire any subsidiary or to acquire or lease any other business
operations.  Each subsidiary of Priveco is a corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation and has the requisite corporate power and authority to own, lease
and to carry on its business as now being conducted.  Each subsidiary of Priveco
is duly qualified to do business and is in good standing as a corporation in
each of the jurisdictions in which Priveco owns property, leases property, does
business, or is otherwise required to do so, where the failure to be so
qualified would have a material adverse effect on the business of Priveco and
its subsidiaries taken as a whole.  Priveco owns all of the shares of each
subsidiary of Priveco and there are no outstanding options, warrants,
subscriptions, conversion rights, or other rights, agreements, or commitments
obligating any subsidiary of Priveco to issue any additional common shares of
such subsidiary, or any other securities convertible into, exchangeable for, or
evidencing the right to subscribe for or acquire from any subsidiary of Priveco
any shares of such subsidiary.

3.17 Certain Transactions.  Neither Priveco nor any of its subsidiaries is a
guarantor or indemnitor of any indebtedness of any third party, including any
person, firm or corporation.

3.18 Completeness of Disclosure.  No representation or warranty by Priveco in
this Agreement nor any certificate, schedule, statement, document or instrument
furnished or to be furnished to Pubco pursuant hereto contains or will contain
any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated herein or therein or necessary to make any
statement herein or therein not materially misleading.

4. REPRESENTATIONS AND WARRANTIES OF Pubco

Pubco represents and warrants to Priveco and the Selling Shareholder and
acknowledges that Priveco and the Selling Shareholder are relying upon such
representations and warranties in connection with the execution, delivery and
performance of this Agreement, notwithstanding any investigation made by or on
behalf of Priveco or the Selling Shareholder, as follows:

4.1 Organization and Good Standing.  Pubco is duly incorporated, organized,
validly existing and in good standing under the laws of the State of Nevada and
has all requisite corporate power and authority to own, lease and to carry on
its business as now being conducted.  Pubco is qualified to do business and is
in good standing as a foreign corporation in each of the jurisdictions in which
it owns property, leases property, does business, or is otherwise required to do
so, where the failure to be so qualified would have a material adverse effect on
the businesses, operations, or financial condition of Pubco.

 
10

--------------------------------------------------------------------------------

4.2 Authority.  Pubco has all requisite corporate power and authority to execute
and deliver this Agreement and any other document contemplated by this Agreement
(collectively, the “Pubco Documents”) to be signed by Pubco and to perform its
obligations hereunder and to consummate the transactions contemplated hereby. 
The execution and delivery of each of the Pubco Documents by Pubco and the
consummation by Pubco of the transactions contemplated hereby have been duly
authorized by its board of directors and no other corporate or shareholder
proceedings on the part of Pubco is necessary to authorize such documents or to
consummate the transactions contemplated hereby.  This Agreement has been, and
the other Pubco Documents when executed and delivered by Pubco as contemplated
by this Agreement will be, duly executed and delivered by Pubco and this
Agreement is, and the other Pubco Documents when executed and delivered by
Pubco, as contemplated hereby will be, valid and binding obligations of Pubco
enforceable in accordance with their respective terms, except:

(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
and other laws of general application affecting enforcement of creditors’ rights
generally;

(b) as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

(c) as limited by public policy.

4.3 Capitalization.  The entire authorized capital stock and other equity
securities of Pubco consists One (1) Share of Series A Preferred Stock of Iconic
Brands, Inc.  held by Richard DeCicco (the “Pubco Preferred Stock”) and
100,000,000 shares of common stock with a par value of $0.001 (the “Pubco Common
Stock”).  The reverse split of the Pubco Common Stock became effective on April
11, 2014. All of the issued and outstanding shares of Pubco Preferred Stock and
Pubco Common Stock have been duly authorized, are validly issued, were not
issued in violation of any pre-emptive rights and are fully paid and
non-assessable, are not subject to pre-emptive rights and were issued in full
compliance with all federal, state, and local laws, rules and regulations. 
Except as contemplated by this Agreement, there are no outstanding options,
warrants, subscriptions, phantom shares, conversion rights, or other rights,
agreements, or commitments obligating Pubco to issue any additional shares of
Pubco Preferred Stock or Pubco Common Stock, or any other securities convertible
into, exchangeable for, or evidencing the right to subscribe for or acquire from
Pubco any shares of Pubco Preferred Stock or Pubco Common Stock as of the date
of this Agreement.  There are no agreements purporting to restrict the transfer
of the Pubco Preferred Stock or Pubco Common Stock, no voting agreements, voting
trusts, or other arrangements restricting or affecting the voting of the Pubco
Preferred Stock or Pubco Common Stock.

 
11

--------------------------------------------------------------------------------

4.4 Settlement Shares. On February 4, 2014, Pubco entered into a Settlement
Agreement and Release (the “Settlement Agreement”) with Equity Markets Advisory,
Inc. (“EMA”), pursuant to which Pubco will issue shares of common stock to EMA
not to exceed an amount equal to 21,538,461 shares under the Settlement
Agreement pursuant to Section 3(a)(10) of the Securities Act (the “Settlement
Shares”). As of the date hereof, a total of 5,073,332 shares of common stock has
been issued to EMA and/or its affiliates as Settlement Shares.

4.5 Conversion Shares. In March and April 2014, Pubco issued certain 9%
convertible promissory notes (the “Notes”) to certain accredited investors for
an aggregate principal amount of $205,000.  Such Notes shall be converted into
4,136,000 shares and for the conversion of the May 2012 Asher Enterprises, Inc.
Note (“Asher Note”) Pubco will issue 8,000,000 shares (collectively the
“Conversion Shares”) of common stock of Pubco prior to Closing of the
Transaction.  Accordingly, with the Conversion of the Conversion Shares and
Asher Note, there will be no outstanding debt, whatsoever in the Pubco and/or
Mergersub.

4.6 Directors and Officers of Pubco.  The duly elected or appointed directors
and the duly appointed officers of Pubco are as listed on Schedule 4.

4.7 Corporate Records of Pubco.  The corporate records of Pubco, as required to
be maintained by it pursuant to the laws of the State of Nevada, are accurate,
complete and current in all material respects, and the minute book of Pubco is,
in all material respects, correct and contains all material records required by
the law of the State of Nevada in regards to all proceedings, consents, actions
and meetings of the shareholders and the board of directors of Pubco.

4.8 Non-Contravention.  Neither the execution, delivery and performance of this
Agreement, nor the consummation of the Transaction, will:

(a) conflict with, result in a violation of, cause a default under (with or
without notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of Pubco under any term, condition or provision of any loan or credit
agreement, note, debenture, bond, mortgage, indenture, lease or other agreement,
instrument, permit, license, judgment, order, decree, statute, law, ordinance,
rule or regulation applicable to Pubco or any of its material property or
assets;

(b) violate any provision of the applicable incorporation or charter documents
of Pubco; or

(c) violate any order, writ, injunction, decree, statute, rule, or regulation of
any court or governmental or regulatory authority applicable to Pubco or any of
its material property or assets.

 
12

--------------------------------------------------------------------------------

4.9 Validity of Pubco Common Stock Issuable upon the Transaction.  The Pubco
Shares to be issued to the Selling Shareholder upon consummation of the
Transaction in accordance with this Agreement will, upon issuance, have been
duly and validly authorized and, when so issued in accordance with the terms of
this Agreement, will be duly and validly issued, fully paid and non-assessable.

4.10 Actions and Proceedings.  To the best knowledge of Pubco, there is no
claim, charge, arbitration, grievance, action, suit, investigation or proceeding
by or before any court, arbiter, administrative agency or other governmental
authority now pending or, to the best knowledge of Pubco, threatened against
Pubco which involves any of the business, or the properties or assets of Pubco
that, if adversely resolved or determined, would have a material adverse effect
on the business, operations, assets, properties, prospects or conditions of
Pubco taken as a whole (a “Pubco Material Adverse Effect”).  There is no
reasonable basis for any claim or action that, based upon the likelihood of its
being asserted and its success if asserted, would have such a Pubco Material
Adverse Effect.

4.11 Compliance.

(a) To the best knowledge of Pubco, Pubco is in compliance with, is not in
default or violation in any material respect under, and has not been charged
with or received any notice at any time of any material violation of any
statute, law, ordinance, regulation, rule, decree or other applicable regulation
to the business or operations of Pubco;

(b) To the best knowledge of Pubco, Pubco is not subject to any judgment, order
or decree entered in any lawsuit or proceeding applicable to its business and
operations that would constitute a Pubco Material Adverse Effect;

(c) Pubco has duly filed all reports and returns required to be filed by it with
governmental authorities and has obtained all governmental permits and other
governmental consents, except as may be required after the execution of this
Agreement.  All of such permits and consents are in full force and effect, and
no proceedings for the suspension or cancellation of any of them, and no
investigation relating to any of them, is pending or to the best knowledge of
Pubco, threatened, and none of them will be affected in a material adverse
manner by the consummation of the Transaction; and

(d) Pubco has operated in material compliance with all laws, rules, statutes,
ordinances, orders and regulations applicable to its business.  Pubco has not
received any notice of any violation thereof, nor is Pubco aware of any valid
basis therefore.

4.12 Filings, Consents and Approvals.  No filing or registration with, no notice
to and no permit, authorization, consent, or approval of any public or
governmental body or authority or other person or entity is necessary for the
consummation by Pubco of the Transaction contemplated by this Agreement to
continue to conduct its business after the Closing Date in a manner which is
consistent with that in which it is presently conducted.

 
13

--------------------------------------------------------------------------------

4.13 Absence of Undisclosed Liabilities.  Pubco has no material Liabilities or
obligations either direct or indirect, matured or unmatured, absolute,
contingent or otherwise, which:

(a) did not arise in the regular and ordinary course of business under any
agreement, contract, commitment, lease or plan specifically disclosed in writing
to Priveco; or

(b) have not been incurred in amounts and pursuant to practices consistent with
past business practice, in or as a result of the regular and ordinary course of
its business.

4.14 Tax Matters.

(a) As of the date hereof:

(i) Pubco has timely filed all tax returns in connection with any Taxes which
are required to be filed on or prior to the date hereof, taking into account any
extensions of the filing deadlines which have been validly granted to them, and

(ii) all such returns are true and correct in all material respects;

(b) Pubco has paid all Taxes that have become or are due with respect to any
period ended on or prior to the date hereof;

(c) Pubco is not presently under and has not received notice of, any
contemplated investigation or audit by the Internal Revenue Service or any
foreign or state taxing authority concerning any fiscal year or period ended
prior to the date hereof; and

(d) All Taxes required to be withheld on or prior to the date hereof from
employees for income Taxes, social security Taxes, unemployment Taxes and other
similar withholding Taxes have been properly withheld and, if required on or
prior to the date hereof, have been deposited with the appropriate governmental
agency.

4.15 Absence of Changes.  Except as contemplated in this Agreement, Pubco has
not:

(a) incurred any Liabilities, other than Liabilities incurred in the ordinary
course of business consistent with past practice, or discharged or satisfied any
lien or encumbrance, or paid any Liabilities, other than in the ordinary course
of business consistent with past practice, or failed to pay or discharge when
due any Liabilities of which the failure to pay or discharge has caused or will
cause any material damage or risk of material loss to it or any of its assets or
properties;

(b) sold, encumbered, assigned or transferred any material fixed assets or
properties;

 
14

--------------------------------------------------------------------------------

(c) created, incurred, assumed or guaranteed any indebtedness for money
borrowed, or mortgaged, pledged or subjected any of the material assets or
properties of Pubco to any mortgage, lien, pledge, security interest,
conditional sales contract or other encumbrance of any nature whatsoever;

(d) made or suffered any amendment or termination of any material agreement,
contract, commitment, lease or plan to which it is a party or by which it is
bound, or cancelled, modified or waived any substantial debts or claims held by
it or waived any rights of substantial value, other than in the ordinary course
of business;

(e) declared, set aside or paid any dividend or made or agreed to make any other
distribution or payment in respect of its capital shares or redeemed, purchased
or otherwise acquired or agreed to redeem, purchase or acquire any of its
capital shares or equity securities;

(f) suffered any damage, destruction or loss, whether or not covered by
insurance, that materially and adversely effects its business, operations,
assets, properties or prospects;

(g) suffered any material adverse change in its business, operations, assets,
properties, prospects or condition (financial or otherwise);

(h) received notice or had knowledge of any actual or threatened labor trouble,
termination, resignation, strike or other occurrence, event or condition of any
similar character which has had or might have an adverse effect on its business,
operations, assets, properties or prospects;

(i) made commitments or agreements for capital expenditures or capital additions
or betterments exceeding in the aggregate $5,000;

(j) other than in the ordinary course of business, increased the salaries or
other compensation of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to, any of its employees or directors or
made any increase in, or any addition to, other benefits to which any of its
employees or directors may be entitled;

(k) entered into any transaction other than in the ordinary course of business
consistent with past practice; or

(l) agreed, whether in writing or orally, to do any of the foregoing.

4.16 Absence of Certain Changes or Events.  There has not been:

(a) a Pubco Material Adverse Effect; or

(b) any material change by Pubco in its accounting methods, principles or
practices.

 
15

--------------------------------------------------------------------------------

4.17 Subsidiaries.  Except as disclosed in this Agreement, Pubco does not have
any subsidiaries or agreements of any nature to acquire any subsidiary or to
acquire or lease any other business operations.

4.18 Personal Property.  There are no material equipment, furniture, fixtures
and other tangible personal property and assets owned or leased by Pubco.

4.19 Employees and Consultants.  Pubco does not have any employees or
consultants.

4.20 Material Contracts and Transactions.  Other than as expressly contemplated
by this Agreement, there are no material contracts, agreements, licenses,
permits, arrangements, commitments, instruments, understandings or contracts,
whether written or oral, express or implied, contingent, fixed or otherwise, to
which Pubco is a party except as disclosed in writing to Priveco.

4.21 No Brokers.  Pubco has not incurred any obligation or liability to any
party for any brokerage fees, agent’s commissions, or finder’s fees in
connection with the Transaction contemplated by this Agreement.

4.22 Completeness of Disclosure.  No representation or warranty by Pubco in this
Agreement nor any certificate, schedule, statement, document or instrument
furnished or to be furnished to Priveco pursuant hereto contains or will contain
any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated herein or therein or necessary to make any
statement herein or therein not materially misleading.

5. CLOSING CONDITIONS

5.1 Conditions Precedent to Closing by Pubco.  The obligation of Pubco to
consummate the Transaction is subject to the satisfaction or written waiver of
the conditions set forth below by a date mutually agreed upon by the parties
hereto in writing and in accordance with Section 10.6.  The Closing of the
Transaction contemplated by this Agreement will be deemed to mean a waiver of
all conditions to Closing.  These conditions precedent are for the benefit of
Pubco and may be waived by Pubco in its sole discretion.

(a) Representations and Warranties.  The representations and warranties of
Priveco and the Selling Shareholder set forth in this Agreement shall be true,
correct and complete in all respects as of the Closing Date, as though made on
and as of the Closing Date and Priveco shall have delivered to Pubco a
certificate dated as of the Closing Date, to the effect that the representations
and warranties made by Priveco in this Agreement are true and correct.

(b) Performance.  All of the covenants and obligations that Priveco and the
Selling Shareholder are required to perform or to comply with pursuant to this
Agreement at or prior to the Closing shall have been performed and complied with
in all material respects.

(c) Transaction Documents.  This Agreement, the Priveco Documents, the Priveco
Financial Statements and all other documents necessary or reasonably required to
consummate the Transaction, all in form and substance reasonably satisfactory to
Pubco, shall have been executed and delivered to Pubco.

 
16

--------------------------------------------------------------------------------

(d) No Material Adverse Change.  No Priveco Material Adverse Effect will have
occurred since the date of this Agreement.

(e) No Action.  No suit, action, or proceeding will be pending or threatened
which would:

(i) prevent the consummation of any of the transactions contemplated by this
Agreement; or

(ii) cause the Transaction to be rescinded following consummation.

(f) Outstanding Shares. Priveco shall have no more than Two (2) shares of
Priveco LLC Interests issued and outstanding on the Closing Date.

(g) Due Diligence Generally.  Pubco and its solicitors shall be reasonably
satisfied with their due diligence investigation of Priveco that is reasonable
and customary in a transaction of a similar nature to that contemplated by the
Transaction.

5.2 Conditions Precedent to Closing by Priveco.  The obligation of Priveco and
the Selling Shareholder to consummate the Transaction is subject to the
satisfaction or written waiver of the conditions set forth below by a date
mutually agreed upon by the parties hereto in writing and in accordance with
Section 10.6.  The Closing of the Transaction will be deemed to mean a waiver of
all conditions to Closing.  These conditions precedent are for the benefit of
Priveco and the Selling Shareholder and may be waived by Priveco and the Selling
Shareholder in their discretion.

(a) Representations and Warranties.  The representations and warranties of Pubco
set forth in this Agreement shall be true, correct and complete in all respects
as of the Closing Date, as though made on and as of the Closing Date and Pubco
will have delivered to Priveco a certificate dated the Closing Date, to the
effect that the representations and warranties made by Pubco in this Agreement
are true and correct.

(b) Performance.  All of the covenants and obligations that Pubco are required
to perform or to comply with pursuant to this Agreement at or prior to the
Closing must have been performed and complied with in all material respects. 
Pubco must have delivered each of the documents required to be delivered by it
pursuant to this Agreement.

(c) Transaction Documents.  This Agreement, the Pubco Documents and all other
documents necessary or reasonably required to consummate the Transaction, all in
form and substance reasonably satisfactory to Priveco, will have been executed
and delivered by Pubco.

 
17

--------------------------------------------------------------------------------

(d) Trading in the Pubco Common Stock shall not have been suspended by any
trading market at any time since the date of execution of this Agreement, and
the Pubco Common Stock shall have been at all times since such date listed for
trading on a trading market.

(e) There shall not be any outstanding obligation or liability (whether accrued,
absolute, contingent, liquidated or otherwise, whether due or to become due) of
the Pubco or the MergerSub, whether or not known to the Pubco or the MergerSub,
as of the Closing.

(f) No Material Adverse Change.  No Pubco Material Adverse Effect will have
occurred since the date of this Agreement.

(g) No Action.  No suit, action, or proceeding will be pending or threatened
before any governmental or regulatory authority wherein an unfavorable judgment,
order, decree, stipulation, injunction or charge would:

(i) prevent the consummation of any of the transactions contemplated by this
Agreement; or

(ii) cause the Transaction to be rescinded following consummation.

(h) Outstanding Shares.  On the Closing Date, not including the Pubco Shares
issuable to the Selling Shareholder, Pubco shall have no more than 40,000,000
common shares issued and outstanding in the capital of Pubco, assuming all the
Settlement Shares are issued.

(i) Conversion of Notes. The Notes shall have been converted into shares of
common stock of the Pubco on or prior to Closing.

(j) Due Diligence.  Priveco and the Selling Shareholder shall have completed
their legal, accounting and business due diligence of the Pubco and MergerSub
and the results thereof shall be satisfactory to the Priveco and the Selling
Shareholder in their sole and absolute discretion.

6. ADDITIONAL COVENANTS OF THE PARTIES

6.1 Notification of Financial Liabilities.  Priveco and Pubco will immediately
notify the other in accordance with Section 10.6 hereof, if either party
receives any advice or notification from its independent certified public
accounts that the other party has used any improper accounting practice that
would have the effect of not reflecting or incorrectly reflecting in the books,
records, and accounts of such party, any properties, assets, Liabilities,
revenues, or expenses. Notwithstanding any statement to the contrary in this
Agreement, this covenant will survive Closing and continue in full force and
effect.

 
18

--------------------------------------------------------------------------------

6.2 Access and Investigation.  Between the date of this Agreement and the
Closing Date, Priveco, on the one hand, and Pubco, on the other hand, will cause
each of their respective representatives to:

(a) afford the other and its representatives full and free access to its
personnel, properties, assets, contracts, books and records, and other documents
and data;

(b) furnish the other and its representatives with copies of all such contracts,
books and records, and other existing documents and data as required by this
Agreement and as the other may otherwise reasonably request; and

(c) furnish the other and its representatives with such additional financial,
operating, and other data and information as the other may reasonably request.

All of such access, investigation and communication by a party and its
representatives will be conducted during normal business hours and in a manner
designed not to interfere unduly with the normal business operations of the
other party.  Each party will instruct its auditors to co-operate with the other
party and its representatives in connection with such investigations.

6.3 Confidentiality.  All information regarding the business of Priveco
including, without limitation, financial information that Priveco provides to
Pubco during Pubco’s due diligence investigation of Priveco will be kept in
strict confidence by Pubco and will not be used (except in connection with due
diligence), dealt with, exploited or commercialized by Pubco or disclosed to any
third party (other than Pubco’s professional accounting and legal advisors)
without the prior written consent of Priveco.  If the Transaction contemplated
by this Agreement does not proceed for any reason, then upon receipt of a
written request from Priveco, Pubco will immediately return to Priveco (or as
directed by Priveco) any information received regarding Priveco’s business. 
Likewise, all information regarding the business of Pubco including, without
limitation, financial information that Pubco provides to Priveco during its due
diligence investigation of Pubco will be kept in strict confidence by Priveco
and will not be used (except in connection with due diligence), dealt with,
exploited or commercialized by Priveco or disclosed to any third party (other
than Priveco’s professional accounting and legal advisors) without Pubco’s prior
written consent.  If the Transaction contemplated by this Agreement does not
proceed for any reason, then upon receipt of a written request from Pubco,
Priveco will immediately return to Pubco (or as directed by Pubco) any
information received regarding Pubco’s business.

6.4 Notification.  Between the date of this Agreement and the Closing Date, each
of the parties to this Agreement will promptly notify the other parties in
writing if it becomes aware of any fact or condition that causes or constitutes
a material breach of any of its representations and warranties as of the date of
this Agreement, if it becomes aware of the occurrence after the date of this
Agreement of any fact or condition that would cause or constitute a material
breach of any such representation or warranty had such representation or
warranty been made as of the time of occurrence or discovery of such fact or
condition.  Should any such fact or condition require any change in the
Schedules relating to such party, such party will promptly deliver to the other
parties a supplement to the Schedules specifying such change.  During the same
period, each party will promptly notify the other parties of the occurrence of
any material breach of any of its covenants in this Agreement or of the
occurrence of any event that may make the satisfaction of such conditions
impossible or unlikely.

 
19

--------------------------------------------------------------------------------

6.5 Exclusivity.  Until such time, if any, as this Agreement is terminated
pursuant to this Agreement, Priveco and Pubco will not, directly or indirectly,
solicit, initiate, entertain or accept any inquiries or proposals from, discuss
or negotiate with, provide any non-public information to, or consider the merits
of any unsolicited inquiries or proposals from, any person or entity relating to
any transaction involving the sale of the business or assets (other than in the
ordinary course of business), or any of the capital stock of Priveco or Pubco,
as applicable, or any merger, consolidation, business combination, or similar
transaction other than as contemplated by this Agreement.

6.6 Conduct of Priveco and Pubco Business Prior to Closing.  From the date of
this Agreement to the Closing Date, and except to the extent that Pubco
otherwise consents in writing, Priveco will operate its business substantially
as presently operated and only in the ordinary course and in compliance with all
applicable laws, and use its best efforts to preserve intact its good reputation
and present business organization and to preserve its relationships with persons
having business dealings with it.  Likewise, from the date of this Agreement to
the Closing Date, and except to the extent that Priveco otherwise consents in
writing, Pubco will operate its business substantially as presently operated and
only in the ordinary course and in compliance with all applicable laws, and use
its best efforts to preserve intact its good reputation and present business
organization and to preserve its relationships with persons having business
dealings with it.

6.7 Certain Acts Prohibited – Priveco.  Except as expressly contemplated by this
Agreement or for purposes in furtherance of this Agreement, between the date of
this Agreement and the Closing Date, Priveco will not, without the prior written
consent of Pubco:

(a) amend its Certificate of Organization, Articles of Organization or other
formation documents;

(b) incur any liability or obligation other than in the ordinary course of
business or encumber or permit the encumbrance of any properties or assets of
Priveco except in the ordinary course of business;

(c) dispose of or contract to dispose of any Priveco property or assets,
including the Intellectual Property Assets, except in the ordinary course of
business consistent with past practice;

(d) issue, deliver, sell, pledge or otherwise encumber or subject to any lien
any  Priveco LLC Interests, or any rights, warrants or options to acquire, any
such Units;

6.8 Certain Acts Prohibited - Pubco.  Except as expressly contemplated by this
Agreement, between the date of this Agreement and the Closing Date, Pubco will
not, without the prior written consent of Priveco:

 
20

--------------------------------------------------------------------------------

(a) incur any liability or obligation or encumber or permit the encumbrance of
any properties or assets of Pubco except in the ordinary course of business
consistent with past practice;

(b) dispose of or contract to dispose of any Pubco property or assets except in
the ordinary course of business consistent with past practice;

(c) declare, set aside or pay any dividends on, or make any other distributions
in respect of the Pubco Common Stock; or

(d) materially increase benefits or compensation expenses of Pubco, increase the
cash compensation of any director, executive officer or other key employee or
pay any benefit or amount to any such person.

6.9 Public Announcements.  Pubco and Priveco each agree that they will not
release or issue any reports or statements or make any public announcements
relating to this Agreement or the Transaction contemplated herein without the
prior written consent of the other party, except as may be required upon written
advice of counsel to comply with applicable laws or regulatory requirements
after consulting with the other party hereto and seeking their reasonable
consent to such announcement.

6.10 Pubco Directors and Officers.  The current director of Pubco shall appoint
certain officers from Priveco as officers of Pubco on the Closing Date. In
addition, the current director of Pubco shall resign from all officer and
director positions (both of the Pubco and the MergerSub) and the Pubco’s board
of directors shall be authorized to consist of two individuals, all of whom
shall have been designated by Priveco immediately prior to the Closing Date. The
names of the directors and officers after the Closing is set forth on Schedule
4.

6.11 No Consolidations.  For a period of 12 months from the Closing Date, Pubco
agrees not to undertake any consolidations, or reverse splits, of Pubco Common
Stock unless approved in writing by all parties to this Agreement.

7. CLOSING

7.1 Closing.  The Closing shall take place on the Closing Date at the offices of
the lawyers for Pubco or at such other location as agreed to by the parties. 
Notwithstanding the location of the Closing, each party agrees that the Closing
may be completed by the exchange of undertakings between the respective legal
counsel for Priveco and Pubco, provided such undertakings are satisfactory to
each party’s respective legal counsel.

7.2 Closing Deliveries of Priveco and the Selling Shareholder.  At Closing,
Priveco and the Selling Shareholder will deliver or cause to be delivered the
following, fully executed and in the form and substance reasonably satisfactory
to Pubco:

 
21

--------------------------------------------------------------------------------

(a) copies of all resolutions and/or consent actions adopted by or on behalf of
the board of directors of Priveco evidencing approval of this Agreement and the
Transaction;

(b) if any of the Selling Shareholder appoint any person, by power of attorney
or equivalent, to execute this Agreement or any other agreement, document,
instrument or certificate contemplated by this agreement, on behalf of the
Selling Shareholder, a valid and binding power of attorney or equivalent from
such Selling Shareholder;

(c) share certificates, if issued, representing the Priveco LLC Interests;

(d) all certificates and other documents required by Section 5.1 of this
Agreement;

(e) the Priveco Documents and any other necessary documents, each duly executed
by Priveco, as required to give effect to the Transaction; and

(f) copies of all agreements and arrangements required by Section 6.11 of this
Agreement.

7.3 Closing Deliveries of Pubco.  At Closing, Pubco will deliver or cause to be
delivered the following, fully executed and in the form and substance reasonably
satisfactory to Priveco:

(a) copies of all resolutions and/or consent actions adopted by or on behalf of
the board of directors of Pubco and MergerSub evidencing approval of this
Agreement and the Transaction;

(b) all certificates and other documents required by Section 5.2 of this
Agreement;

(c) all certificates, stock powers, and other documents required for the
cancellation or consolidation of a sufficient amount of Pubco common shares to
comply with Section 5.2(h) herein;

(d) resolutions and resignations required to effect the changes in directors and
officers stipulated by Section 6.10 of this Agreement;

(e) the Pubco Documents and any other necessary documents, each duly executed by
Pubco, as required to give effect to the Transaction.

7.4 Delivery of Financial Statements.  Prior to the Closing Date, Priveco shall
have delivered to Pubco the Priveco Financial Statements, for the fiscal years
ended December 31, 2012 and December 31, 2013.

7.5 Additional Closing Delivery of Pubco.  At Closing, Pubco shall deliver or
cause to be delivered to Selling Shareholder the share certificates representing
the Pubco Shares.

8. TERMINATION

8.1 Termination.  This Agreement may be terminated at any time prior to the
Closing Date contemplated hereby by:

 
22

--------------------------------------------------------------------------------

(a) mutual agreement of Pubco and Priveco;

(b) Pubco, if there has been a material breach by Priveco or any of the Selling
Shareholder of any material representation, warranty, covenant or agreement set
forth in this Agreement on the part of Priveco or the Selling Shareholder that
is not cured, to the reasonable satisfaction of Pubco, within ten business days
after notice of such breach is given by Pubco (except that no cure period will
be provided for a breach by Priveco or the Selling Shareholder that by its
nature cannot be cured);

(c) Priveco, if there has been a material breach by Pubco of any material
representation, warranty, covenant or agreement set forth in this Agreement on
the part of Pubco that is not cured by the breaching party, to the reasonable
satisfaction of Priveco, within ten business days after notice of such breach is
given by Priveco (except that no cure period will be provided for a breach by
Pubco that by its nature cannot be cured);

(d) Pubco or Priveco, if the Transaction is not closed by June 15, 2014, unless
the parties hereto agree to extend such date in writing; or

(e) Pubco or Priveco if any permanent injunction or other order of a
governmental entity of competent authority preventing the consummation of the
Transaction contemplated by this Agreement has become final and non‑appealable.

8.2 Effect of Termination.  In the event of the termination of this Agreement as
provided in Section 8.1, this Agreement will be of no further force or effect,
provided, however, that no termination of this Agreement will relieve any party
of liability for any breaches of this Agreement that are based on a wrongful
refusal or failure to perform any obligations.

9. INDEMNIFICATION, REMEDIES, SURVIVAL

9.1 Certain Definitions.  For the purposes of this Section 9, the terms “Loss”
and “Losses” mean any and all demands, claims, actions or causes of action,
assessments, losses, damages, Liabilities, costs, and expenses, including
without limitation, interest, penalties, fines and reasonable attorneys,
accountants and other professional fees and expenses, but excluding any
indirect, consequential or punitive damages suffered by Pubco or Priveco
including damages for lost profits or lost business opportunities.

9.2 Agreement of Priveco to Indemnify. Priveco will indemnify, defend, and hold
harmless, to the full extent of the law, Pubco and its shareholders from,
against, and in respect of any and all Losses asserted against, relating to,
imposed upon, or incurred by Pubco and its shareholders by reason of, resulting
from, based upon or arising out of:

(a) the breach by Priveco of any representation or warranty of Priveco contained
in or made pursuant to this Agreement, any Priveco Document or any certificate
or other instrument delivered pursuant to this Agreement; or

 
23

--------------------------------------------------------------------------------

(b) the breach or partial breach by Priveco of any covenant or agreement of
Priveco made in or pursuant to this Agreement, any Priveco Document or any
certificate or other instrument delivered pursuant to this Agreement.

9.3 Agreement of the Priveco to Indemnify.  The Priveco will indemnify, defend,
and hold harmless, to the full extent of the law, Pubco and its shareholders
from, against, and in respect of any and all Losses asserted against, relating
to, imposed upon, or incurred by Pubco and its shareholders by reason of,
resulting from, based upon or arising out of:

(a) any breach by the Priveco of Section 2.2 of this Agreement; or

(b) any misstatement, misrepresentation or breach of the representations and
warranties made by the Priveco contained in or made pursuant to the Certificate
executed by the Priveco or its nominee as part of the share exchange procedure
of this Agreement.

9.4 Agreement of Pubco to Indemnify.  Pubco will indemnify, defend, and hold
harmless, to the full extent of the law, Priveco and the Selling Shareholder
from, against, for, and in respect of any and all Losses asserted against,
relating to, imposed upon, or incurred by Priveco and the Selling Shareholder by
reason of, resulting from, based upon or arising out of:

(a) the breach by Pubco of any representation or warranty of Pubco contained in
or made pursuant to this Agreement, any Pubco Document or any certificate or
other instrument delivered pursuant to this Agreement; or

(b) the breach or partial breach by Pubco of any covenant or agreement of Pubco
made in or pursuant to this Agreement, any Pubco Document or any certificate or
other instrument delivered pursuant to this Agreement.

10. MISCELLANEOUS PROVISIONS

10.1 Effectiveness of Representations; Survival.  Each party is entitled to rely
on the representations, warranties and agreements of each of the other parties
and all such representation, warranties and agreement will be effective
regardless of any investigation that any party has undertaken or failed to
undertake.  Unless otherwise stated in this Agreement, and except for instances
of fraud, the representations, warranties and agreements will survive the
Closing Date and continue in full force and effect until one (1) year after the
Closing Date.

10.2 Further Assurances.  Each of the parties hereto will co-operate with the
others and execute and deliver to the other parties hereto such other
instruments and documents and take such other actions as may be reasonably
requested from time to time by any other party hereto as necessary to carry out,
evidence, and confirm the intended purposes of this Agreement.

10.3 Amendment.  This Agreement may not be amended except by an instrument in
writing signed by each of the parties.

 
24

--------------------------------------------------------------------------------

10.4 Expenses.  Pubco will bear all costs incurred in connection with the
preparation, execution and performance of this Agreement and the Transaction
contemplated hereby, including the legal fees for the Priveco, all fees and
expenses of agents, representatives and accountants; provided that Pubco and
Priveco will bear its respective accounting and auditing costs incurred in
connection with the preparation, execution and performance of this Agreement and
the Transaction contemplated hereby.

10.5 Entire Agreement.  This Agreement, the schedules attached hereto and the
other documents in connection with this transaction contain the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior arrangements and understandings, both written and oral, expressed or
implied, with respect thereto.  Any preceding correspondence or offers are
expressly superseded and terminated by this Agreement.

10.6 Notices.  All notices and other communications required or permitted under
to this Agreement must be in writing and will be deemed given if sent by
personal delivery, faxed with electronic confirmation of delivery,
internationally-recognized express courier or registered or certified mail
(return receipt requested), postage prepaid, to the parties at the addresses (or
at such other address for a party as will be specified by like notice) on the
first page of this Agreement.

All such notices and other communications will be deemed to have been received:

(a) in the case of personal delivery, on the date of such delivery;

(b) in the case of a fax, when the party sending such fax has received
electronic confirmation of its delivery;

(c) in the case of delivery by internationally-recognized express courier, on
the business day following dispatch; and

(d) in the case of mailing, on the fifth business day following mailing.

10.7 Headings.  The headings contained in this Agreement are for convenience
purposes only and will not affect in any way the meaning or interpretation of
this Agreement.

10.8 Benefits.  This Agreement is and will only be construed as for the benefit
of or enforceable by those persons party to this Agreement.

10.9 Assignment.  This Agreement may not be assigned (except by operation of
law) by any party without the consent of the other parties.

10.10 Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed therein.

10.11 Construction.  The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent, and no rule
of strict construction will be applied against any party.

 
25

--------------------------------------------------------------------------------

10.12 Gender.  All references to any party will be read with such changes in
number and gender as the context or reference requires.

10.13 Business Days.  If the last or appointed day for the taking of any action
required or the expiration of any rights granted herein shall be a Saturday,
Sunday or a legal holiday in the State of New York, then such action may be
taken or right may be exercised on the next succeeding day which is not a
Saturday, Sunday or such a legal holiday.

10.14 Counterparts.  This Agreement may be executed in one or more counterparts,
all of which will be considered one and the same agreement and will become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.

10.15 Fax Execution.  This Agreement may be executed by delivery of executed
signature pages by fax and such fax execution will be effective for all
purposes.

10.16 Schedules and Exhibits.  The schedules and exhibits are attached to this
Agreement and incorporated herein.

[REMAINDER INTENTIONALLY BLANK.  SIGNATURE PAGE FOLLOWS]








26

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.
ICONIC BRANDS, INC.
By: /s/ Ricahrd DeCicco
Authorized Signatory
Name: Richard DeCicco
Title: President
MJ BUSINESS ACADEMY, INC., a Subsidiary of ICONIC BRANDS, INC.


By:  /s/ Richard DeCicco
Authorized Signatory
Name: Richard DeCicco
Title: President


MEDICAL MARIJUANA BUSINESS ACADEMY, LLC
 
 
By:  /s/ Phillip Stark
 
By:  /s/ Charles Houghton
Authorized Signatory 
 
Authorized Signatory
Name: Phillip Stark 
Title:   Managing Member
 
Name: Charles Houghton
Title:  Managing Member


 

 
PHILLIP  STARK
CHARLES HOUGHTON
 
By:  /s/ Phillip Stark
 
By:  /s/ Charles Houghton
Managing Member
 
Managing Member

 
RICHARD DECICCO
/s/ Richard DeCicco

as Controlling Shareholder of ICONIC BRANDS, INC.
 
 
27

--------------------------------------------------------------------------------

 
 
 
 
 
 
28